Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 05.11.2021. Claims 1-3 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicant's claim for priority of US Application filed 05.11.2020 is acknowledged. The Examiner takes the Foreign Application date of 05.11.2020 into consideration.
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Independent claims 1-3 recite the following abstract concepts that are found to include “abstract idea”:

Limitation 1: retrieving information of aggregate amounts sponsored for a particular team from a plurality of teams; 

Limitation 2: determining the amount allocated to a team participant by the participant's position for a particular team; 

Limitation 3: detecting that a particular team participant has completed one or more specified commitments;

Limitation 4: determining the portion of the aggregate amount sponsored for a particular sports team that is paid to the particular team participant based on the participant's position;

Limitation 5: causing a monetary disbursement to the particular team participant.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: sponsoring athletic team participants and sports programs.

The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “retrieving information of aggregate amounts sponsored for a particular team from a plurality of teams; determining the amount allocated to a team participant by the participant's position for a particular team; detecting that a particular team participant has completed one or more specified commitments”, etc., nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., retrieving, determine, detecting, causing). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of “a computer implemented sponsorship methods and systems for sponsoring athletic team participants and sports programs”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. computer implemented sponsorship)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a computer implemented sponsorship methods and systems for sponsoring athletic team participants and sports programs to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.



Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al., WO 2015017566 A1 in view of Gordon et al., Pub. No.: US 2021/0133685 A1.

As per claim 1, Dunbar discloses a computer-implemented method comprising: 

retrieving information of aggregate amounts sponsored for a particular team from a plurality of teams [see at least the abstract and background of the invention]; 

determining the amount allocated to a team participant by the participant's position for a particular team [see at least the abstract (e.g. electronically allocating the funds to the one or more community organizations or individuals, based on the amounts requested, and on the available funds in the RSF), ¶0005, ¶0061 (e.g. he user may be positioned for a drawing for a "prize")]; 

detecting that a particular team participant has completed one or more specified commitments [see at least ¶0064 (e.g. a business, to target specific customer sets based on organization/school memberships or participation, or based on sponsor exchange purchase activity)]; 

determining, based upon whether the team participant has completed said specified commitments, the portion of the aggregate amount sponsored for a particular sports team that is paid to the particular team participant based on the participant's position [see at least ¶0007 (e.g. aggregate pledge amount reaches a predetermined level. In the context of this application, the term, "accepting", as used with respect to "accepting" donations, or "accepting" funds generated through purchase activity in the digital exchange system, it is not intended that the term, "accepting", as used in the written description and claims, requires the claimed digital exchange system to receive or initiate a transfer of funds, though the system may be configured to do so)].

Dunbar discloses all elements per claimed invention as explained above. Dunbar does not explicitly disclose a monetary disbursement to the particular team participant. However, Gordon discloses a monetary disbursement to the particular team participant [see at least ¶0042 (e.g. a particular monetary amount from the resulting funds for each of the available conversion options. The disbursement of funds may be performed by a fund disbursement sub-system 106 of the PTO conversion service 102. The fund disbursement sub-system 106 may be implemented on a computing system or other system (e.g., server, virtual machine instance, etc.) of the PTO conversion service 102)]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Gordon in order to provide more charitable donations, fast cash disbursement, and the like [see Gordon: ¶0042]. 
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687













GA/Primary Examiner, Art Unit 3627